Citation Nr: 1725028	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-10 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part reopened and denied service connection for left ear hearing loss.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2016; a transcript of that hearing is associated with the claims file.

The Board considers the left ear hearing loss claim to be reopened at this time and that reopened issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

As a final initial matter, the Board acknowledges that the Veteran submitted an April 2017 Notice of Disagreement, VA Form 21-0958, with the February 2017 rating decision which denied reopening service connection for tinnitus.  As the AOJ has acknowledged receipt of that document, the Board declines jurisdiction over that issue at this time in order to allow the AOJ to act on that document in due course, as appropriate.  


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for left ear hearing loss has been received since the final March 2005 decision that denied service connection for that disorder.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for left ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

Historically, the Veteran initially claimed service connection for left ear hearing loss in May 1976, within a month of his discharge from service.  The AOJ denied service connection for left ear hearing loss in a November 1976 rating decision; the AOJ indicated at that time that the Veteran's left ear hearing loss pre-existed his military service and there was no evidence that it was aggravated beyond the normal progression by his military service.  The Veteran was informed of that decision in a December 1976 letter.  No notice of disagreement with that letter was received.  Later, the Veteran filed to reopen his service connection claim in August 2004.  The AOJ reopened and again denied service connection for left ear hearing loss, noting that there was no evidence that disorder was incurred in or aggravated by service.  The Veteran was informed of that decision in a March 2005 letter; the Veteran did not submit any evidence-particularly no notice of disagreement was received-as to that issue until he again filed his claim to reopen service connection for left ear hearing loss in February 2014, which is the basis of this appeal.  

As no timely notice of disagreement or new and material evidence was received during the appeal period following the March 2005 notice letter, the March 2005 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2016); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for left ear hearing loss.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the March 2005 rating decision, the Veteran has submitted a letter from his private audiologist, Dr. R.F., which related the Veteran's hearing loss to his military service.  Likewise, after review of the claims file, the AOJ determined that obtaining a VA examination was necessary on the basis of the evidence of record; a VA examination and addendum medical opinion were obtained in March 2012 and September 2012, respectively.  Therefore, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for left ear hearing loss has been received in this case, and that the claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

ORDER

New and material evidence with respect to the claim of service connection for left ear hearing loss has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.


REMAND

The following audiological readings were obtained during the Veteran's June 1974 enlistment examination:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
-
10
LEFT
10
35
40
-
50

On the enlistment examination, the military doctor at that time explicitly noted that the Veteran had left ear hearing loss.  See 38 C.F.R. § 3.385 (2016).  Accordingly, the Veteran is not presumed sound as to his left ear hearing loss, as it was noted on his enlistment examination and is therefore a noted pre-existing condition upon entrance into military service.  The presumption of soundness, therefore, does not apply in this case and the case is instead a case for aggravation.  See 38 U.S.C.A. § 1111 (West 2014).  

During his period of service, the Veteran had several audiograms performed during military service.  However in January 1976, he was shown to be treated for and diagnosed with an acoustic neuroma.  In February 1976 and March 1976, however, the service treatment records indicate a retrocochlear lesion may be the cause of his left ear hearing loss.  On his separation examination in April 1976, the following audiological readings were obtained:  





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
15
LEFT
25
40
55
-
45

Following discharge from service, the Veteran filed his initial claim for service connection for left ear hearing loss in May 1976.  In an August 1976 VA examination, the Veteran reported hearing loss in his left ear and that he got dizzy after standing for long periods of time; he also reported problems using a telephone.  Respecting onset of symptomatology, he reported that he first noted the left ear hearing loss during military service and that his hearing loss had increased in the past two years.  The examiner at that time noted that the Veteran had acoustic trauma during military service when he repaired pneumatic tools.  The following audiological readings were obtained during the August 1976 VA examination:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-5
-
15
LEFT
0
30
50
-
50

The Veteran underwent a VA audiological examination in March 2012, during which left ear hearing loss under 38 C.F.R. § 3.385 was shown.  During that examination, the Veteran reported noise exposure during service.  The examiner noted that testing during service revealed a significant decrease during service.  The examiner therefore concluded that the loss of hearing would be at least as likely as not caused by or a result of military service.  The examiner noted that the loss of hearing was greater than would be expected and that the hearing in his right ear was unaffected by the noise exposure.  He concluded that the amount of hearing loss due to military service and the amount due to other possible causes could not be stated without resorting to mere speculation.  

Because the March 2012 examiner did not acknowledge the pre-existing hearing loss noted upon the Veteran's entry into military service or provide an aggravation opinion, the AOJ obtained an addendum opinion from a different examiner in September 2012.  The September 2012 examiner, after review of the claims file, checked the box for the opinion that the Veteran's left ear hearing loss, which clearly and unmistakably pre-existed his military service, was clearly and unmistakably not aggravated beyond the normal progression by his military service.  The examiner noted that the Veteran's enlistment examination "demonstrated a significant hearing loss in the left ear."  The examiner noted that the Veteran stated in a February 2012 statement that his hearing was "just fine" prior to service, although the enlistment audiogram noted that this was not the case.  The examiner further opined as follows:  

This hearing loss is less likely to be a military induced or other hearing loss or aggravated by military duty.  At 20 years old the Veteran already exhibited a significant hearing loss for that left ear.  Through out his military service the hearing did deteriorate, however, not any quicker in my view that would otherwise be expected based on the initial measured hearing loss.  This Veteran was worked up for retrocochlear lesion.  He was followed through out his military career as to the progression of his hearing.  This hearing loss is less likely to be aggravated by military service, and more likely to be the natural deterioration of it[s] origin.  

The Board finds that this opinion is not adequate.  The examiner concedes that the Veteran's left ear hearing loss suffered a permanent increase during military service ("the hearing did deteriorate"); thus, the permanent increase in hearing loss is presumed to be the result of military service unless clear and unmistakable evidence demonstrated that it was due to the normal progression of that disease.  See 38 C.F.R. § 3.306 (2016).  Although the examiner checked the correct opinion box in this case (clearly and unmistakably not aggravated), his written remarks indicate that he actually applied the less likely/more likely (equipoise standard) when rendering his opinion.  Moreover, the examiner noted that the Veteran was worked up for retrocochlear lesion, although no mention of the acoustic neuroma is noted in the examination or opinion.  

Consequently, in light of the application of the incorrect standards in both the March and September 2012 opinions, as well as the examiner's failure to address the additional appearance of either or both of the retrocochlear lesion and the acoustic neuroma, the Board finds that a remand for another VA opinion is necessary at this time. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Loma Linda VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his left ear hearing loss, which is not already of record, including Dr. R.F. at Advanced Hearing Systems.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Arrange for a qualified medical professional to provide a medical opinion on the Veteran's left ear hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is to take as conclusive fact that the Veteran's left ear hearing loss was noted on his entrance into military service; therefore, the Veteran's left ear hearing loss is a pre-existing condition and he is not presumed sound as to that condition.  

Additionally, for purposes of this opinion, the examiner must also concede that a permanent increase in left ear hearing loss occurred during the Veteran's military service.

Then, the examiner should opine whether the permanent increase in the Veteran's left ear hearing loss during military service was clearly and unmistakably due to the normal progression of that disease rather than due to military service.  

In so addressing, the examiner must address the conceded noise exposure during military service, particularly to pneumatic tools.  The examiner should also address the noted treatment for retrocochlear lesion and/or acoustic neuroma during military service and the impact of those conditions-which were not noted on entrance into military service-on the permanent increase noted during service.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for left ear hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


